DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         JAMES JOHNSON,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-3483

                             [April 5, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Ian Rothschild, Judge; L.T. Case No.
16000389CF10A.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.